DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
Claim 10 includes the limitation that “the means for determining the variance is to map the variance to a detection rate.” This is not disclosed in parent applications 16/259,866 and 15/336,348. The “means for determining the variance” maps to variance computer 208 (see Figs. 2 and 4 of instant application). ¶0032 and ¶0042 of 16/259,866, however, disclose that the detection rates determiner 210 maps variance to detection rate, not the variance computer 208 (see at least claim 2 of 15/336,348 as well). 
Claim 11 is dependent on claim 10. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. The claims recite the mathematical concept of determining a recovery rate based on a calculated variance. The claims further recite the mental process of determining a recovery rate based on a calculated variance (e.g. checking a table relating variance to recovery rate). This judicial exception is not integrated into a practical application because the claims are directed only to the abstract idea without significantly more. The claims do not include additional elements that are sufficient to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-11 and 15-17  of U.S. Patent No. 10,194,265 B2 and claims 1-7 and 15 of US 10,917,732. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards substantially the same subject matter.

Instant Application
US 10,194,256 B2
US 10,917,732 B2
1. A non-transitory computer readable storage medium comprising instructions which, when executed, cause one or more processors to at least: determine a variance of a magnitude spectrum of a frequency band corresponding to a frequency spectrum of a first audio signal sensed with an audio sensor; and determine, based on the variance, a recovery rate associated with at least one of watermark detection or signature generation to be performed on a second audio signal to be sensed with the audio sensor.
A tangible computer readable storage medium comprising instructions which, when executed, cause a machine to at least: determine a frequency spectrum of a noise burst received with a microphone the noise burst converted to a digital signal with a meter communicatively coupled to compute a variance of a magnitude of at least one of a first frequency band associated with first media or a second frequency band associated with second media, the first and second frequency bands corresponding to the digital signal representative of the frequency spectrum; and determine, based on the computed variance and at least one of a first mapping for the first frequency band or a second mapping for the second frequency band, a recovery rate associated with at least one of watermark extraction or signature generation performed on an audio signal of at least one of the first or second frequency band corresponding to the first and second media, respectively, received with the microphone, the recovery rate corresponding to a placement of the microphone; and output an alert corresponding to the recovery rate to a user interface. 
 a processor to: determine a variance of a magnitude spectrum of a frequency band corresponding to the frequency spectrum; and determine, based on the variance, a recovery rate associated with at least one of watermark detection or signature generation to be performed on an audio signal detected by the microphone. 
wherein the instructions cause the one or more processors to map the variance to a detection rate corresponding to at least one of watermark detections or signature matches corresponding to the frequency band.
16. wherein the instructions, when executed, cause the machine to map the computed variance to a detection value representative of a percentage of detections of at least one of the watermark or the signature corresponding to at least one of the first frequency band or the second frequency band. 
2. wherein the processor is to map the variance to a rate of at least one of watermark detection or signature matches corresponding to the frequency band. 
3.  wherein the instructions cause the one or more processors to determine the recovery rate based on the map.
wherein the instructions, when executed, cause the machine to determine the recovery rate based on at least one of the first or second mapping. 
wherein the processor is to determine the recovery rate based on the map. 
4. wherein the instructions cause the one or more processors to cause a user interface to output an indication of the recovery rate.
15. …and output an alert corresponding to the recovery rate to a user interface. 
4. a user interface to output an indication of the recovery rate. 
5. wherein the instructions cause the one or more processors to cause the user interface to display a location status based on the recovery rate.

5. wherein the user interface to display a location status based on the recovery rate. 
9. An apparatus comprising: means for determining a variance of a magnitude spectrum of a frequency band corresponding to a frequency spectrum of a first audio signal sensed with an audio sensor; and means for determining a recovery rate associated with at least one of watermark detection or signature generation to be performed on a second audio signal to be sensed with the audio sensor, the means for determining the recovery rate to determine the recovery rate based on the variance.
1. An apparatus to analyze microphone placement for watermark extraction and signature generation, the apparatus comprising: a signal transformer to determine a frequency spectrum of a noise burst received with a microphone, the noise burst converted to a digital signal with a meter communicatively coupled to the microphone and the signal transformer; a variance determiner to compute a variance of a magnitude spectrum of at least one of a first frequency band associated with first media or a second frequency band associated with second media, the first and second frequency bands corresponding to the digital signal representative of the frequency spectrum; and a detection rates determiner to: determine, based on the computed variance and at least one of a first mapping for the first frequency band or a second mapping for the second frequency band, a recovery rate associated with at least one of watermark detection or signature generation performed on an audio signal of at least one of the first or second frequency band corresponding to the first and second media, respectively, received with the microphone, the recovery rate corresponding to a placement of the microphone; and output the recovery rate to a user interface. 
a processor to: determine a variance of a magnitude spectrum of a frequency band corresponding to the frequency spectrum; and determine, based on the variance, a recovery rate associated with at least one of watermark detection or signature generation to be performed on an audio signal detected by the microphone. 

15. An apparatus to analyze microphone placement for watermark extraction and signature generation, the apparatus comprising: means for determining a frequency spectrum of a noise burst detected by audio sensing means for determining a variance of a magnitude spectrum of at least one of a first frequency band associated with first media or a second frequency band associated with second media, the first and second frequency bands corresponding to the frequency spectrum of the noise burst; and means for determining a recovery rate, the recovery rate to be determined based on the variance and at least one of a first map for the first frequency band or a second map for the second frequency band, the recovery rate associated with at least one of watermark detection or signature generation to be performed on an audio signal of at least one of the first or second frequency band corresponding to the first and second media, respectively, detected by the audio sensing means, the recovery rate corresponding to a placement of the audio sensing means.
further including means for outputting an indication of the recovery rate
1. …and output the recovery rate to a user interface. 
4. further including a user interface to output an indication of the recovery rate. 

13.  wherein the means for outputting the indication is to display a location status based on the recovery rate.
4. further including the user interface to display a location status based on the recovery rate
5. wherein the user interface to display a location status based on the recovery rate. 


14.  wherein the first audio signal corresponds to a noise burst to be output by at least one of a media output device or a speaker associated with the media output device.
a noise burst received with a microphone…

wherein the noise burst is output by at least one of a media output device or speaker corresponding to the media output device
a noise burst detected by the microphone…

wherein the noise burst is output by at least one of a media output device or a speaker associated with the media output device.
further including means for transmitting instructions to cause the at least one of the media output device or the speaker to output the noise burst.
8. further including an interface to transmit instructions to the at least one of the media output device or the speaker to output the noise burst.
7. further including a device interface to transmit instructions to cause the at least one of the media output device or the speaker to output the noise burst. 
16.  A method comprising: determining, by executing an instruction with one or more processors, a variance of a magnitude spectrum of a frequency band corresponding to a frequency spectrum of a first audio signal sensed with an audio sensor; and determining, by executing an instruction with the one or more processors, a recovery rate associated with at least one of watermark detection or signature generation to be performed on a second audio signal to be sensed with the audio sensor, the recovery rate based on the variance.
9. A method to analyze microphone placement for watermark extraction and signature generation, the method comprising: determining, by executing an instruction with a processor, a frequency spectrum of a noise burst received with a microphone, the noise burst converted to a digital signal with a meter communicatively coupled to the microphone; computing, by executing an instruction with the processor, a variance of a magnitude spectrum of at least one of a first frequency band associated with first media or a second frequency band associated with second media, the first and second frequency bands corresponding to the digital signal representative of the frequency spectrum; determining, by executing an instruction with the processor and based on the computed variance and at least one of a first mapping for the first frequency band or a second mapping for the second frequency band, a recovery rate associated with at least one of watermark detection or signature generation performed on an audio signal of at least one of the first or second frequency band corresponding to the first and second media, respectively, received with the microphone the recovery rate corresponding to a location of the microphone; and outputting a status of the location of the microphone to a user interface, the status of the location corresponding to the recovery rate. 
 a processor to: determine a variance of a magnitude spectrum of a frequency band corresponding to the frequency spectrum; and determine, based on the variance, a recovery rate associated with at least one of watermark detection or signature generation to be performed on an audio signal detected by the microphone. 
17. mapping the variance to a detection rate corresponding to at least one of watermark detections or signature matches corresponding to the frequency band.
10. further including mapping the computed variance to a detection value corresponding to a percentage of detections of at least one of the watermark or the signature corresponding to at least one of the first frequency band or the second frequency band. 
2. wherein the processor is to map the variance to a rate of at least one of watermark detection or signature matches corresponding to the frequency band. 
18. wherein the determining of the recovery rate is based on the mapping.
11. determining the recovery rate based on at least one of the first or second mapping. 
3. wherein the processor is to determine the recovery rate based on the map. 
19. outputting an indication of the recovery rate and a location status based on the recovery rate.
9. …and outputting a status of the location of the microphone to a user interface, the status of the location corresponding to the recovery rate.

4. a user interface to output an indication of the recovery rate. 

5. wherein the user interface to display a location status based on the recovery rate. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rice et al. (US 6,184,898 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654